DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/13/2021 has been entered. Claims 1-9 remain pending in the application. Claims 10-20 are canceled. 
Claims 1-9 are examined on the merits
Election/Restrictions
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central input/output channel, an input channel, an output channel, hollow needle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1 lines 3 and 5 recite “coupling” which should read “a coupling”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury (US 2625932) in view of Childers et al (US 8182673 B2, hereinafter 'Childers') .
Regarding Claim 1, Salisbury discloses An apparatus for small animal blood exchange research, comprising: 
(a) a first blood transfer line (figure 1 and figure 3, double lumen catheter C as shown figure 4 comprises two channels 30 and 33 as shown in figure 1 near human body A) with a coupling (figure 1, injection channel 10 and output channel 11) configured to couple with vasculature of a first subject (col 2 lines 10-15, "into a vein of each of these bodies is inserted a double lumen catheter C); 
(b) a second blood transfer line (figure 1 and figure 3, double lumen catheter C as shown figure 3 comprises two channels 31 and 34 as shown in figure 1 near human body B) with a coupling (figure 1, injection channel 10 and output channel 11) with coupling configured to couple with vasculature of a second subject (col 2 lines 10-15, "into a vein of each of these bodies is inserted a double lumen catheter C); 
(c) a pump assembly (figure 1, pumps P and P' and metering unit M, N) operably connected with the first and second blood transfer lines (col 2 lines 10-12, blood is pumped from the withdrawal channel 10 by pumps P); 
(d) a processor (col 4 lines 19-57, electrical system comprising micro switches 42, 43, 47, 45 as shown in figure 1, further comprising relays 48, 49, 50, 51, relay contacts 55, 62, 63, 56, and solenoids 65, 66, 58, 58', limit switches 67 and 67,  conductor 64, and electric source of pumps P and P', Combinations of such electrical components regulate the flow of pumping by controlling two way valves 35, 36, 37, and 38 by analyzing the position of pistons 13 in metering unit M and N, and maintains same average rate of flow of blood in both of the flow circuit that are in operation (col 3 lines 59-63). Therefore it is processing amount of blood transferring) controlling the pump assembly; and 
 (f) steps comprising: 
(i) removing at least one volume of blood from the first subject (col 9 lines 33-68 specifically lines 34-35,During first half cycle of operation, blood withdrawn from donor A by pump P); 
(ii) removing at least one volume of blood from the second subject (col 9 lines 33-68 specifically lines 39-41, During first half cycle of operation, blood is withdrawn from patient B by pump P'); 
(iii) replacing the removed volume of blood from the first subject with the volume of blood from the second subject (col 10 lines 21-50 specifically lines 25-27, patient's blood from chamber 14 is injected into donor A, while blood withdrawn from donor A is injected to patient B ; and 
(iv) replacing the removed volume of blood from the second subject with the volume of blood from the first subject (col 10 lines 21-50 specifically lines 31-34, donor's blood from chamber 16 will be delivered to patient's vein).
	Salisbury does not disclose a non-transitory memory storing instructions executable by the processor, and above steps (f) are performed by the instruction executed by the processor.
	Childers teaches dialysis system relatively pertinent to the problem posed by Applicant of withdrawing and infuse substance from/to patient comprises a dialysis instrument (figure 1, 12) comprises  a non-transitory memory (col 5 lines 56-58, “Dialysis instrument 12 includes a central processing unit ("CPU") and memory, and may include one or more additional processor and memory”) storing instructions (col 6 liens 1-2, logic implementer stored in memory provide therapy instructions) executable by the processor (col 5 lines 58-60, memory operable with the CPU), and dialysis steps are performed by the instruction executed by the processor (col 3 lines 17-21, “logic implementer configured to control the dialysis fluid pumped”).
	Childers provide memory operable with CPU, and logic implementer controlling the device in order to provide therapy instructions and setup confirmation to the patient or caregiver visually with cooperation with video monitor (col 5 line 50- col 6 line 10). Which would bring many benefit of providing intuitive system and instruction to its operator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salisbury to incorporate the teachings of Childers and provides the non-transitory memory storing instructions executable by the processor, and the instruction executed by the processor in order to provide intuitive control of pump to its user.
Regarding Claim 3, Salisbury, as modified by Childers, discloses the apparatus according to Claim 1.
Salisbury does not teach wherein said instructions when executed by the processor further perform steps comprising: 
controlling a number of removal and replacement events of blood from the first subject over a time; and 
controlling a number of removal and replacement events of blood from the second subject over time.
Childers teaches a method (figure 11a, 100), which is relatively pertinent to the problem posed by Applicant of withdrawing and infusing substance from the body which teaches controlling a number of removal (figure 1, perform fill 112) and replacement (figure 1, perform drain 118) events of blood from the first subject over a time (col 13 lines 47-54, " At diamond 126, system 10 compares the number of remaining cycles to zero. If the number of cycles remaining is greater than zero, the next fill is performed, per block 112 and the process is repeated. If the number of cycles is zero, the therapy is complete, per block 130.").
Childers provides the process path of method that controls number of removal and replacement cycle in order to minimize the potential for excess intra-peritoneal volume (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salisbury to incorporate the teachings of Childers and provides the instruction that controls a number of removal and replacement events in order to prevent excess blood removal and replacement events.
Salisbury, as modified by Childers, is still silent as to controlling a number of removal and replacement events of blood from the second subject over time.
However, it would be obvious to a person of ordinary skill in the art at the effective filing date to have modified the pump P’ and the electric system of Salisbury, which is configured to withdraw and infusate blood from the second subject (donor B as shown in figure 1 of Salisbury), with the instruction of Childers as set forth above. Accordingly, the modified system would control a number of removal and replacement events of blood from the second subject over time.
Regarding Claim 4, Salisbury, as modified by Childers teaches the apparatus according to Claim 3.
Salisbury does not disclose wherein said instructions when executed by the processor further perform steps comprising: 
controlling a time between removal and replacement events of blood from the first subject; and 
controlling a time between removal and replacement events of blood from the second subject over time.
Childers teaches a method of controlling a time between removal and replacement events of blood from the first subject (col 10 line 44 “maintaining the predicted dwell time” and further col 12 16-17, System 10 in one embodiment also average dwell time”, illustrated the system is configured to control dwell duration between filling 112 and draining 118 operation as shown in figure 11A).
Childers provides the system controls the dwell duration in order to maximize the therapeutic benefit of the therapy in the allotted time (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salisbury to incorporate the teachings of Childers and provides the instruction that controls a time between removal and replacement events of blood from the first subject in order to maximize the therapeutic benefit of the therapy in the allotted time.
Salisbury, as modified by Childers, is still silent as to controlling a time between removal and replacement events of blood from the second subject over time.
However, it would be obvious to a person of ordinary skill in the art at the effective filing date to have modified the pump P’ and the electric system of Salisbury, which is configured to withdraw and infusate blood from the second subject. (donor B as shown in figure 1 of Salisbury), with the instruction of Childers as set forth above. Accordingly, the modified system would control the time between removal and replacement events of blood from the second subject over time.
Regarding Claim 5, Salisbury, as modified by Childers,  discloses the apparatus according to Claim 1.
Salisbury does not disclose wherein said instructions when executed by the processor further perform steps comprising: 
controlling a total volume of blood removed from the first subject; 
controlling a total volume of blood replaced in the first subject; 
controlling a total volume of blood removed from the second subject; and 
controlling a total volume of blood replaced in the second subject.
Childers further teaches wherein said instructions when executed by the processor further perform steps comprising:
controlling a total volume of blood removed from the first subject (col 1 lines 8-9, “manipulating the number of cycles, drain volumes and fill volumes”); 
controlling a total volume of blood replaced in the first subject (col 1 lines 8-9, “manipulating the number of cycles, drain volumes and fill volumes”);
Childers provides the system controls the drain volume and fill volumes from patient in order to assuring use of all or nearly all a prescribed dialysis solution volume in treating a particular patient during a particular therapy (col 1 lines 10-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salisbury to incorporate the teachings of Childers and provides the instruction that controls a total volume of blood removed and replaced from the first subject in order to provide optimized treatment to the particular patients.
Salisbury, as modified by Childers, is silent as to controlling a total volume of blood removed from the second subject; and controlling a total volume of blood replaced in the second subject.
However, it would be obvious to a person of ordinary skill in the art at the effective filing date to have modified the pump P’ and the electric system of Salisbury, which is configured to withdraw and infusate blood from the second subject (donor B as shown in figure 1 of Salisbury), with the instruction of Childers as set forth above. Accordingly, the modified system would control the total volume of blood removed from the second subject; and controlling the total volume of blood replaced in the second subject.
Regarding Claim 6, Salisbury, as modified by Childers, discloses the apparatus according to Claim 1.
Salisbury further discloses wherein said instructions when executed by the processor further perform steps comprising: 
recording removal and replacement events of blood from the first subject; and 
recording removal and replacement events of blood from the second subject (col 9 lines 11-16, measuring the transferred volumes of blood by counting as by the counter 130 as shown in figure 1, since Salisbury is configured to remove and replacement same amount of blood from donor and patients, the counter would provide both number or removal and replacements events from both subjects col 9 lines 1-4 “Positively pumped into the body of the patient while an equal quantity of blood from the patient is positively pumped into the body of the donor” both removal and replacements events from first and second subject would be recorded by the counter).
	Regarding Claim 7, Salisbury, as modified by Childers, teaches the apparatus according to Claim 1.
	Salisbury further discloses wherein said first blood transfer line and said second transfer line comprise; 
a central input output channel (figure 1, common return line 33 and 34); and 
a hollow needle (figure, needles 10 on patient A and B as shown in figure 4) coupled to the input/output channel of the transfer line; 
wherein said pump assembly removes blood or replaces blood through the input/output channel (col 2 lines 10-15, “blood is pumped from withdrawal channel 10 by pumps P and P’”)
Regarding Claim 8, Salisbury, as modified by Childers, discloses the device according to Claim 1.
Salisbury further discloses wherein said first blood transfer line and said second transfer line comprise; 
an input channel (figure 1, common return lines 30 and 31); 
an output channel (figure 1, connecting tube 33 and 34); 
a hollow needle (figure 1, needles 11 and 10 as shown in figure 3) coupled to the input and output channels of the transfer line; wherein said pump assembly removes blood through the input channel and replaces blood through the output channel (col 2 lines 10-15, “blood is pumped from withdrawal channel 10 by pumps P and P’”)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salisbury, in view of Childers and in further  view of Kitaevich et al (US 5211849 A, hereinafter 'Kitaevich').
Regarding Claim 2, Salisbury, as modified by Childers, discloses the apparatus according to Claim 1.
Neither Salisbury nor Childers explicitly disclose wherein said instructions when executed by the processor further perform steps comprising: 
controlling a rate of removal of each volume of blood removed from the first subject; 
controlling a rate of replacement of each volume of blood replaced in the first subject; 
controlling a rate of removal of each volume of blood removed from the second subject; and 
controlling a rate of replacement of each volume of blood replaced in the second subject.
	In the same field of endeavor, Kitaevich teaches said instructions when executed by the processor (col 12 line 60, “Controller is preferably a programmable computer”) further perform steps comprising:
	controlling a rate of removal of each volume of blood removed from the first subject (col 3 lines 5-9, controller 12 generates signals which control or adjust the rate at which blood pump 16”, and referring figure 1, blood pump 16 is configured to withdraw blood from patient);
	controlling a rate of replacement of each volume of blood replaced in the first subject (col 3 lines 5-9, controller 12 generates signals which control or adjust the rate at which blood pump 16”, and referring figure 1, blood pump 16 is configured to withdraw blood from patient “controller 12 generates signals which control or adjust the rates at which blood pump 16, infusate pump 60”, and referring figure 1, infusate pump 60” is configured to infuse blood into the patient).
	Kitaevich provides the controller is configured to control or adjust the rate of blood withdrawal and infusate through the pumps in order to adjust the hemofiltration rate to the desired rate (col 6 lines 14-165). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salisbury, as modified by Childers, to incorporate the teachings of Kitaevich and provides the instruction controlling a rate of removal and replacement of blood in order to adjust with preselected limit.
	Salisbury, as modified by Kitaevich, is still silent as to controlling a rate of removal of each volume of blood removed from the second subject; and controlling a rate of replacement of each volume of blood replaced in the second subject.
However, it would be obvious to a person of ordinary skill in the art at the effective filing date to have modified the pump P’ and the electric system of Salisbury, which is configured to withdraw and infusate blood from the second subject (donor B as shown in figure 1 of Salisbury), with the instruction of Kitaevich as set forth above. Accordingly, the modified system would control a rate of removal of each volume of blood removed from the second subject; and controlling a rate of replacement of each volume of blood replaced in the second subject.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Salisbury, as modified by Childers, in further view of  Boehringer (US 20060025727 A1).
According to Claim 9, Salisbury, as modified by Childers, discloses the apparatus according to Claim 1. 
Salisbury does not explicitly discloses said pump assembly comprises a peristaltic pump.
In the same field of endeavor, Boehringer teaches a pump assembly (figure 3, 20) comprises a peristaltic pump ([0054] “such as peristaltic pump”)
Boehringer utilizes the peristaltic pump or diaphragm pump because such pumps are well known in the art as being capable of pumping a wide array of materials and to be tolerant to debris and also cost effective ([0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the pump Salisbury to incorporate the teachings of Boehringer to peristaltic pump since peristaltic pump would allow pump a wide array of materials.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oses (US 3659603 A)
Gurtovoi et al (US 3983871 A)	
Ferrarra et al (US 2102523 A)
Cited prior arts above teaches blood transfusion devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/               Examiner, Art Unit 3781